Fisher,, J.,
delivered the opinion of the court.
The complainants claim the slaves in controversy, as heirs at law of their deceased mother, Nancy Gr. Price, formerly Nancy Gr. Tinnin. The appellee, on the contrary, claims under a bill of sale, alleged to have been made by the said Nancy a short time before her marriage with the appellee.
The bill of sale bears date the 24th of August, 1852, and is attested by two of the complainants as subscribing witnesses thereto. The subscribing witnesses being disqualified from interest, a deposition was taken, with a view of proving their handwriting. The witness proves that he went to school with the subscribing witnesses; has often seen them write, and believes the signature of 'each to be his handwriting. When a subscribing witness is disqualified, from interest acquired after the attestation of the instrument, it may be established, by proving the- handwriting of such witness. Phil. Ev. 466.
But, aside from this evidence, there are other circumstances tending to prove a sale by the intestate to the appellee. According to her own admissions, she was largely indebted to him, and frequently said that he should be paid, if she had to sell her slaves for that purpose. •
Decree aflirmed.